DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 6/30/2021, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/633,248, filed on 2/27/2015.

Claim Status
Claims 2-5 and 7-13 stand rejected. Claims 1 and 6 are cancelled. Claims 2-5 and 7-13 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 6/30/2021, with respect to 112(a) and 103 rejection, and specification objection have been fully considered and are persuasive. The specification objection and 112(a) and 103 rejection of claims 2-5 and 7-13 has been withdrawn. 

Reasons for allowance
Claims 2-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 13: The closest prior art of record is Pelton et al. (US4,075,099; hereinafter “Pelton”) in view of Abdalla et al. (US2012/0024771; hereinafter “Abdalla”) and Myers et al. 
A filter element for filtering a fuel, comprising: 
A) an annular filter medium radially surrounding a longitudinal axis and radially spaced away from the longitudinal axis, the longitudinal axis extending through an open interior of the annular filter medium, wherein axial, as used herein, is a direction parallel to the longitudinal axis, wherein radial, as used herein, is a direction transverse to the longitudinal axis (See Pelton Fig. 2/5, C5L7-10; filter element 62 has the fluid flow therethrough in a radial direction from the exterior thereof into the interior of the hollow tube 62. The filter extends in an axial direction (i.e. longitudinally), with a thickness of the filter medium in a radial direction.);
B) a first end disc having an axial outer side and an axially inner side, the axial inner side arranged directly on a first axial end of the annular filter medium, the first end disc having a central opening (See Pelton Fig. 2/5, C3L1-3, C4L59, C5L2; top of the filter element 61. There is a central hole there is central opening 20, and is further held in-between filter body 61 that has the top and bottom fittings 17);
C) a second end disc arranged directly on an opposite second axial end of the annular filter medium (See Pelton Fig. 2/5, C5L2; bottom of the filter element 61 that’s bottom of can body 56);
D) wherein the an annular filter medium is held between the first and second end discs, wherein the annularly arranged filter medium is configured to be flowed through by the fuel to be filtered in a radial direction from a radial outer side of the annular filter medium to radial inner side interior of the annular filter medium (See Pelton Fig. 2/5, C4L59, C5L7-10; filter element 62 has the fluid flow therethrough in a radial direction from the exterior thereof into the interior of the hollow tube 62, and is further held in-between filter body 61 that has the top and bottom fittings 17);
E) a tubular fluid outlet socket formed as an annular wall arranged at the central opening and projects axially outwardly away from the annular filter medium at an exterior of the filter element at the axial outer side of the first end disc (See Pelton Fig. 1/2/5, C6L8; outlet passages 21 is arranged past the first end disc (i.e. past the top lid on the filter can/body. The outlet holes 21 must have a thickness to it on the end disc (i.e. seen as an annular wall to the outlet holes), and are further circular (i.e. tubular in light of the thickness)). C4L15-21; the walls of sealing ring 45 is circumferentially surrounding the fluid outlet), the tubular fluid outlet socket having a fluid outlet opening extending axially through an interior of the tubular fluid outlet socket (See Pelton Fig. 1-5, C6L8; fluid outlet passages 21 are connected to the outlet socket where fluid needs to escape via the passage ways in Fig. 3, and central opening 20.);
G) an annular collar arranged on the radially outer surface of the axially extending annular wall, the annular collar positioned at the axial outer side of the first end disc (See Pelton Fig. 1-5, C4L13; fitting 16 is a surrounding wall that encompasses the outer collar, and rests against the top and bottom of the can element 56).
However, Pelton does not disclose F) the axially projecting annular wall of the fluid outlet socket having at least one vent hole formed as a through hole into and extending radially through the axially projecting annular wall from a radially inner surface to a radially outer surface of the annular wall of the tubular fluid outlet socket, the at least one vent hole having a first open end in the radially outer surface of the axially extending annular outer wall, and an opposite open second end in the radially inner surface of the annular wall of the tubular fluid outlet socket and at the fluid outlet opening at the interior of the tubular fluid outlet socket, both the first and second open ends of the at least one vent hole arranged at the axial outer side of the first end disc, and H) wherein the annular collar has at least one interruption arranged at the at least one vent hole such that the at least one vent hole opens through the annular collar.
The prior art alone or in combination fails to anticipate or reasonably suggest the missing limitations above of “axially projecting annular wall of the fluid outlet socket having at least one vent hole formed as a through hole into and extending radially through the axially projecting annular wall from a radially inner surface to a radially outer surface of the annular wall of the tubular fluid outlet socket, the at least one vent hole having a first open end in the radially outer surface of the axially extending annular outer wall, and an opposite open second end in the radially inner surface of the annular wall of the tubular fluid outlet socket and at the fluid outlet opening at the interior of the tubular fluid outlet socket, both the first and second open ends of the at least one vent hole arranged at the axial outer side of the first end disc, and H) wherein the annular collar has at least one interruption arranged at the at least one vent hole such that the at least one vent hole opens through the annular collar.”
Regarding dependent claims 2-5 and 7-12: Dependent claims depend on an allowed independent claim, and thus are allowed for the same reasons as the independent claim above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Donovan Bui-Huynh/Examiner, Art Unit 1779